t c memo united_states tax_court remington p fairlamb petitioner v commissioner of internal revenue respondent docket no 19122-07l filed date tony mankus for petitioner derek w kaczmarek for respondent memorandum findings_of_fact and opinion thornton judge pursuant to sec_6330 petitioner seeks judicial review of respondent’s determination to proceed with a proposed levy to collect petitioner’s unpaid federal_income_tax liabilities for and the issue for 1unless otherwise indicated all section references are to continued decision is whether respondent abused his discretion in rejecting petitioner’s proposed offer-in-compromise findings_of_fact the parties have stipulated some facts which we so find when he petitioned the court petitioner resided in illinois petitioner born in has worked for many years as an independent sales representative in the paint industry in date he incorporated his business activities forming phoenix sales service l l c the llc in which he and his wife each owned a 50-percent interest petitioner did not timely file federal_income_tax returns for taxable years through after making substitutes for returns on date respondent assessed petitioner’s income taxes for through on date respondent sent petitioner notices of intent to levy with respect to his tax years and insofar as the record shows petitioner submitted no request for a collection_due_process_hearing with respect to these notices on or about date petitioner filed amended federal_income_tax returns for the years through and original federal_income_tax returns for and he did not pay the continued the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar taxes reported on these returns on date respondent sent petitioner a letter final notice--notice of intent to levy and notice of your right to a hearing with regard to petitioner’ sec_2002 and income taxes showing an unpaid balance of dollar_figure for these years on date petitioner submitted a timely form request for a collection_due_process_hearing on which he indicated that enforcement action would create a hardship on him and that he intended to submit an offer-in-compromise petitioner’s first offer-in-compromise on date respondent received from petitioner form_656 offer_in_compromise the first offer offering to pay dollar_figure to compromise his federal_income_tax liabilities for taxable years through which exceeded dollar_figure petitioner proposed to pay dollar_figure per month for months this offer indicated that it was based on doubt as to collectibility ie petitioner represented that he had insufficient assets to pay the full amount of his tax_liability as required petitioner submitted with the first offer form 433-a collection information statement for wage earners and self-employed 2in addition to proposing the levy on date respondent filed a notice_of_federal_tax_lien with respect to petitioner’s tax_year sec_2002 and petitioner did not file a form request for a collection_due_process_hearing in response to this notice_of_federal_tax_lien and it is not at issue in this proceeding individuals and form 433-b collection information statement for businesses with respect to the llc respondent accepted petitioner’s offer-in-compromise for processing by letter dated date however respondent’s offer-in-compromise specialist the first oic specialist rejected the proposed terms of the first offer determining that any acceptable offer should be at least dollar_figure calculated as the sum of dollar_figure of total net equity in assets and dollar_figure of total future income by letter dated date petitioner’s counsel took exception to the determinations made by the first oic specialist petitioner’s counsel asserted among other things that petitioner was elderly and in poor health and planned to retire by age if his health permitted him to work that long petitioner’s counsel contended that petitioner’s future income should be measured by reference to the months that he said remained until petitioner reached age by letter dated date the first oic specialist agreed that petitioner’s future income should be measured by the months remaining until he reached age but asserted that the correct number of these remaining months was rather than as petitioner asserted using months of future income the first oic specialist lowered the minimum acceptable offer to dollar_figure an amount that was slightly less than petitioner’s original dollar_figure offer in a phone call with the first oic specialist petitioner’s counsel indicated that he agreed with most of the recalculations except he contended that petitioner’s future income should be calculated using months instead of months because it would take about months to have the offer accepted and that this adjustment would reduce the offer by about dollar_figure petitioner’s second offer-in-compromise this position was memorialized in petitioner’s amended offer-in-compromise the second offer which respondent received on date petitioner offered to pay dollar_figure to compromise his federal_income_tax liabilities for taxable years through he proposed to pay dollar_figure within days of the second offer’s acceptance and dollar_figure per month for the next months until he reached age in a report dated date the first oic specialist recommended to her group manager that petitioner’s second offer be accepted because it represented the most that can be expected to be paid_by this taxpayer taking into account special circumstance s due to the taxpayers sic age and health 3the report indicates that petitioner had provided verification from two physicians regarding his health and states that petitioner has coronary artery disease hypertension hyperlipidemia and problems with recurring sinusitis and pneumonia on date a different offer-in-compromise specialist the second oic specialist reviewed the second offer and determined that it should be rejected by letter dated date the second oic specialist informed petitioner that notwithstanding the contrary recommendation of the first oic specialist he would recommend that the second offer not be accepted because it is not in the best interests of the government as grounds for this conclusion the second oic specialist asserted that petitioner had a long history of not filing and not paying income taxes and had formed the llc in to reduce his self-employment taxes the letter stated that petitioner should make any response within days because the second oic specialist would be retiring then by letter dated date respondent’s territory manager formally notified petitioner that the second offer had been rejected because it was determined not to be in the government’s best interests in a letter dated date petitioner’s counsel disputed the rejection of the second offer and requested that the case be transferred to respondent’s appeals_office petitioner’s third offer-in-compromise petitioner’s case was assigned to a settlement officer in respondent’s appeals_office after discussions with petitioner’s counsel the settlement officer indicated by letter dated date that she had determined petitioner’s reasonable collection potential to be dollar_figure she indicated that she had calculated petitioner’s future income assuming that he would work for more months and retire at age the letter stated that there are still no guarantees of acceptance since we need the approval of my territory manager and counsel approval petitioner accepted most of the settlement officer’s calculations on date respondent received a second amended offer-in-compromise the third offer from petitioner that was based on doubt as to collectibility and that proposed to pay dollar_figure to compromise his income_tax liabilities for taxable years through he proposed to pay dollar_figure within days of the third offer’s acceptance and dollar_figure per month for the next months the third time was not a charm by letter dated date the settlement officer informed petitioner that his third offer had not been approved citing provisions of the internal_revenue_manual irm the letter indicated that petitioner’s reasonable collection potential had been recalculated to be dollar_figure by projecting his future income over the months asserted to remain in the collection_period the letter proposed that petitioner’s liabilities could be resolved in one of two ways by a long-term deferred offer-in-compromise to pay dollar_figure for months or by a part-payment installment_agreement which would require petitioner to liquidate certain assets and to make monthly payments of dollar_figure apparently for months the months alleged to remain in the collection_period plu sec_5 years with the possibility that the monthly amount could be adjusted to a lesser amount when you retire if your income is reduced by letter dated date petitioner’s counsel disagreed with the settlement officer’s application of the irm provisions and requested that the settlement officer and her manager reconsider the third offer notice_of_determination on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or with respect to petitioner’s tax_year sec_2002 and sustaining the proposed levies for those years the notice the notice states in part t he appeals team manager confirmed that the offer could not be accepted because the offer was a deferred payment offer which is to be paid over the life of the collection statute your offer stipulated a payment term of months your remaining projected work life until retirement rather than the months remaining on the collection statute consequently your offer is considered a deferred payment offer with special circumstances irm states taxpayers can have an offer accepted under doubt as to collectibility with special circumstances when their reasonable collection potential is less than their liability but there are economic hardship factors that would justify accepting the offer for an amount less than the reasonable collection potential economic hardship is further defined in irm as unable to pay reasonable basic living_expenses since you are able to meet your basic living_expenses economic hardship does not apply to your situation therefore your offer could not be accepted offer discussion and analysis based on the financial data you provided you are currently unable to pay the entire liability therefore an offer-in-compromise based on doubt as to collectibility would initially appear to be a more appropriate and less intrusive means of collection however your offer amount does not equal or exceed your reasonable collection potential rcp of dollar_figure calculation of your rcp in the amount of dollar_figure was based on net realizable equity nre in assets totaling dollar_figure and future income potential fip of big_number for a long term deferred offer future income is projected over the life of the collection statute a collection procedures opinion sec_6330 requires the secretary to furnish a person notice and opportunity for a hearing before making a levy on the person’s property at the hearing the person may raise any relevant issue relating to the unpaid tax or proposed levy including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives the person may challenge the existence or amount of the underlying tax_liability for any period only if the person did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the liability sec_6330 114_tc_604 once the commissioner’s appeals_office issues a notice_of_determination the person may seek judicial review in this court sec_6330 because petitioner has not challenged his underlying liability our review is for abuse_of_discretion sego v commissioner supra pincite under this standard of review the question is whether respondent’s rejection of petitioner’s offers-in-compromise was arbitrary capricious or without sound basis in fact or law see eg 125_tc_301 affd 469_f3d_27 1st cir on brief the parties focus primarily on respondent’s rejection of the third and final offer as the precipitating event for the notice we shall do the same b offers-in-compromise sec_7122 authorizes the secretary to compromise any civil or criminal case arising under the internal revenue laws the regulations set forth three grounds for compromising a liability doubt as to liability doubt as to collectibility and promotion of effective tax_administration sec_301_7122-1 proced admin regs sec_6331 generally prohibits the irs from making a levy on a taxpayer’s property while an offer-in-compromise is pending with the irs an offer-in-compromise becomes pending when it is accepted for processing revproc_2003_71 sec_5 2003_2_cb_517 petitioner based each of his three offers-in-compromise on doubt as to collectibility for purposes of evaluating an offer-in-compromise doubt as to collectibility exists where the taxpayer’s assets and income are less than the full amount of the liability sec_301 b proced admin regs an offer-in-compromise based on doubt as to collectibility will be considered acceptable if it is unlikely that the tax can be collected in full and the offer reasonably reflects the amount the service could collect through other means this amount is the reasonable collection potential of a case revproc_2003_71 sec_4 2003_2_cb_517 in some cases the commissioner will accept an offer-in-compromise of less than the reasonable collection potential if there are special circumstances id the irm describes procedures for analyzing a taxpayer’s financial condition to determine reasonable collection potential see irm pt date the irm defines reasonable collection potential as net equity plus future income irm pt date future income is defined as an estimate of the taxpayers sic ability to pay based on an analysis of gross_income less necessary living_expenses for a specific number of months into the future irm pt 5the parties have stipulated the relevant provisions of the internal_revenue_manual irm referenced in this opinion for a deferred payment offer the general_rule is that future income should be projected for the number of months remaining on the statutory period for collection id the irm also instructs the offer-in-compromise examiner to consider the taxpayers sic overall general situation including such facts as age health marital status number and age of dependents highest education or occupational training and work experience irm pt more specifically the irm states some situations may warrant placing a different value on future income than current or past income indicates irm pt by way of illustration the irm states that if a taxpayer is elderly in poor health or both and the ability to continue working is questionable then the offer-in-compromise examiner should adjust the amount or number of payments to the expected earnings during the appropriate number of months consider special circumstance situations when making any adjustments id the irm also describes procedures for processing offers-in- compromise in the commissioner’s appeals_office see irm pt date it states irm is the primary authority for evaluating offers and should be followed when evaluating an appealed rejection appeals does not have the authority to disregard established guidance irm pt c analysis of respondent’s determination respondent’s settlement officer followed the just-cited irm directives in initially recommending that petitioner’s third offer be accepted in determining petitioner’s reasonable collection potential she projected his future income for months which she noted was his remaining working life until she noted in her case activity report determination is made to recommend the offer for acceptance tp taxpayer owns no realty and only has minimal personal assets his most important asset is his income as an independent paint sales manufacturing representative this income is the source that will fund the offer of dollar_figure distraint action against this income could be a possibility but would not provide any more funds into the treasury than is provided via monthly payments of dollar_figure via the offer also continued levy could result in tp’s dismissal if the taxpayer maintains the offer he will liquidate the back taxes and remain compliant with current taxes as well tp is now years old the older he becomes the less likely the service is to collect the liability or enforce collection ultimately the settlement officer was overruled by her superiors and petitioner’s third offer was rejected the reasons articulated in the notice are somewhat cryptic the notice cites irm pt for the proposition that t axpayers can have an offer accepted under doubt as to collectibility with special circumstances when their reasonable collection potential is less than their liability but there are economic hardship factors that would justify accepting the offer for an amount less than the reasonable collection potential applying this standard the notice concludes that petitioner did not qualify for an offer-in-compromise based on doubt as to collectibility with special circumstances because you are able to meet your basic living_expenses this rationale is deficient for at least two reasons first the notice misstates irm pt which states that an offer-in-compromise based on doubt as to collectibility with special circumstances may be accepted where there are economic hardship or public policy equity factors that would justify accepting the offer emphasis added more fundamentally according to the irm an offer-in-compromise is to be evaluated as based on doubt as to collectibility with special circumstances as opposed to plain-vanilla doubt as to collectibility only if it is for an amount less than the reasonable collection potential id petitioner’s third offer was for the exact amount that the settlement officer had initially calculated to be his reasonable collection potential addressing this issue obliquely the notice states without citation of authority for a long term deferred offer future income is projected over the life of the collection statute the notice fails to take into account however irm pt which as previously discussed directs that in computing a taxpayer’s future income adjustments should be made for a taxpayer who is elderly or in poor health and whose ability to continue working is questionable following this directive the settlement officer initially calculated petitioner’s future income under the assumption that he would work until age there is no indication in the record that any determination was ever made that petitioner would be able to work beyond age rather the record strongly suggests that the determination in the notice was based on a misapplication of the irm directives the commissioner’s internal procedures as reflected in the irm do not have the force of law and deviation from them does not necessarily render the commissioner’s action invalid 88_tc_794 nevertheless the determination in this case which was based wholly on misapplication of internal procedures cannot be said to have a sound basis in law or fact on brief respondent argues that the offer-in-compromise was properly rejected because of petitioner’s alleged long history of non-compliance and his affirmative tax_avoidance actions in making this argument respondent cites sec_301 b iii proced admin regs which provides no compromise to promote effective tax_administration may be entered into if compromise of the liability would undermine compliance by 6petitioner contests these assertions as unfounded in the record taxpayers with the tax laws emphasis added because petitioner’s various offers were all based on doubt as to collectibility rather than effective tax_administration this regulatory provision is not by its terms applicable in any event we do not believe that respondent’s ultimate determination as explained in the notice can fairly be construed as predicated on this rationale in initially recommending petitioner’s third offer the settlement officer expressed no concern about this issue and there is no indication in the record that this consideration played any role in the decision to overturn the settlement officer’s initial recommendation in the light of the inadequacy of the reasons given in the notice for rejecting petitioner’s third offer which the settlement officer with seemingly more soundly reasoned analysis had initially recommended accepting we are unable to conclude whether it was an abuse_of_discretion for respondent to determine to proceed with the proposed collection action for petitioner’ sec_2002 and tax_liabilities we will 7in oman v commissioner tcmemo_2006_231 this court found that irs directives as contained in irm pt date and policy statement p-5-100 date were inconsistent as to whether doubt as to future compliance is a sufficient reason to reject an offer-in compromise the court remanded for further consideration and clarification the commissioner’s determination rejecting on this ground the taxpayer’s proposed offer-in-compromise based on doubt as to collectibility remand the case to respondent’s appeals_office for further consideration and clarification and to allow petitioner if he wishes to propose a new collection alternative d evidentiary issues at trial the court received into evidence a number of petitioner’s exhibits over respondent’s objection that they are outside the administrative record on similar grounds respondent objected to petitioner’s testimony and in a motion in limine to the testimony of petitioner’s witness a business_associate on brief respondent has renewed his objections petitioner suggests that the disputed documents should be considered part of the administrative record because most of them are irs documents and the others were sent to petitioner by the irs petitioner complains that respondent evinces a double standard in that while insisting that judicial review should be limited to the administrative record respondent seeks to raise in these proceedings for the first time issues and arguments that 8evaluation of the parties’ competing claims in this regard is complicated by the fact that respondent has not offered into evidence a certified copy of the entire administrative record although the parties have stipulated numerous documents that might properly appear in an administrative record they have not filed with the court the entire administrative record stipulated as to its genuineness cf rule describing procedures for disposing of a declaratory_judgment action on the administrative record from the absence of certain documents cross-referenced in the stipulated exhibits it is apparent that the entire administrative record is not in evidence were never raised in the administrative hearings petitioner states on brief the petitioner cannot help but further wonder whether respondent’s strenuous efforts to limit the judicial review to the administrative file is not an effort to generally hamstring the tax courts and the taxpayers in order to avoid having its procedural missteps brought to light the tax_court does not follow the administrative record rule see 123_tc_85 revd 439_f3d_455 8th cir in any event in reaching our decision we have not relied upon any of the disputed documents or their contents or any of the trial testimony the portions of the record as to which respondent has raised no objection are sufficient to sustain our decision to reflect the foregoing an appropriate order will be issued 9for instance on brief respondent disputes whether petitioner’s health would necessitate his retirement by age insofar as the record shows however respondent’s officers who examined petitioner’s offers-in-compromise were satisfied with the documentary_evidence petitioner submitted in this regard and the notice_of_determination does not suggest that this issue played any role in the ultimate rejection of petitioner’s offer- in-compromise
